Citation Nr: 0942685	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  03-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chloracne prior to March 20, 2009, and a rating higher 
than 30 percent since.

2.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD) prior to September 
18, 2002, and a rating higher than 50 percent since.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971, including a tour in Vietnam for which he received 
numerous awards and medals such as the Silver Star and Purple 
Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) 
originated from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In a May 2002 decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
retroactively effective from January 22, 2001.  In an October 
2002 decision, the RO granted service connection for 
chloracne and assigned an initial noncompensable (i.e., zero 
percent) rating retroactively effective from July 11, 2002.  
In a November 2002 decision, after considering additional 
evidence, a local Decision Review Officer (DRO) increased 
this rating to 10 percent with the same retroactive effective 
date of July 11, 2002.  The Veteran appealed for higher 
initial ratings for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In an October 2004 decision, the Board affirmed the RO's 
decision and continued the 10 percent rating for the 
chloracne and 30 percent rating for the PTSD.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 2007 memorandum 
decision, the Court vacated the Board's decision with respect 
to both claims and remanded the case for further development 
and readjudication in compliance with directives specified.  

To comply with the Court's order, in January 2008 the Board 
remanded the claims to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration - including providing additional due process 
notice to comply with the Veterans Claims Assistance Act 
(VCAA).  There were other remand directives, as well, beyond 
the scope of the Court's order.



On remand, the RO/AMC issued the Veteran additional notice 
letters to comply with the VCAA, requested additional 
outstanding VA treatment records, and scheduled him for VA 
compensation examinations to reassess the severity of his 
chloracne and PTSD.  In June 2009, after completing that 
development, the RO issued another decision increasing the 
rating for the PTSD from 30 to 50 percent as of September 18, 
2002, and increasing the rating for the chloracne from 10 to 
30 percent as of March 20, 2009.  The Veteran has since 
continued to appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 
38-39 (1993).  Therefore, the issues now on appeal are:  (1) 
entitlement to an initial rating higher than 10 percent for 
the chloracne prior to March 20, 2009, and a rating higher 
than 30 percent since; and (2) entitlement to an initial 
rating higher than 30 percent for the PTSD prior to September 
18, 2002, and a rating higher than 50 percent since.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
Veteran's chloracne has not involved constant itching or 
constant exudation, extensive lesions or marked 
disfigurement, limited motion of any affected part, or deep 
scars on any part of his body, and has not involved his head, 
face, or neck.

2.  The first evidence of tender chloracne scars following a 
regulatory amendment on October 23, 2008 - which now provides 
for ratings higher than 10 percent based on painful or 
unstable scars - is a VA examination report dated March 20, 
2009.

3.  Since the initial grant of service connection, the 
Veteran's PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as a depressed mood, sleep impairment, and some 
social isolation.

4.  He has been gainfully employed at the U.S. Postal Service 
since 1974 and has maintained a stable marriage for many 
years.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the chloracne prior to March 20, 2009.  
38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
(2007), 4.118, Diagnostic Codes 7800, 7801, 7804, 7806, 7829 
(2002 & 2009).

2.  The criteria are not met for a rating higher than 30 
percent for the chloracne since March 20, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, (2007), 4.118, 
Diagnostic Code 7804 (2009).

3.  The criteria are met for an initial 50 percent rating for 
the PTSD prior to September 18, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2009).

4.  But the criteria are not met for a rating higher than 50 
percent for the PTSD, either prior to or since September 18, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant statutes, regulations, and 
precedent cases, the relevant factual background, and an 
analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that the claimant submit any 
evidence in his possession that might substantiate his claim.  
See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) concerning 
his original claims for service connection for PTSD and 
chloracne were sent to the Veteran in July 2001 and September 
2002, respectively.  Those initial letters informed him of 
the evidence required to substantiate his underlying claims 
for service connection for PTSD and chloracne, since his 
claims for higher initial ratings arose in that context.  
After his service-connection claims were granted, from which 
he appealed the initial ratings assigned, he was sent 
additional letters in June 2008 and February 2009 to comply 
with the Court's April 2007 order.  These additional letters 
informed him of the evidence required to substantiate his 
claims for higher initial ratings, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letters also explained how a downstream disability rating 
and effective date are assigned and the type of evidence 
impacting those downstream determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) (indicating that where, 
as here, the claims arose in another context - namely, 
the Veteran trying to establish his entitlement to service 
connection, since granted, the intended purpose of the notice 
has been satisfied such that no further § 5103(a) notice is 
required.  Rather, once a notice of disagreement (NOD) has 
been filed, for example contesting a downstream issue such as 
the initial rating assigned for the disability, only the 
notice requirements for a rating decision and SOC described 
in 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with him, including as to what evidence is 
necessary to establish a more favorable decision with respect 
to downstream elements of the claim).

Here, after these additional notice letters were issued, the 
claims were readjudicated in the June 2009 SSOC.  This is 
important to point out because, as already alluded to, the 
Federal Circuit Court has held that an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Thus, the duty to notify has 
been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent records 
that are available.  Pursuant to the Board's January 2008 
remand, the AMC contacted the West Hartford VA Medical Center 
(VAMC) and requested all outstanding treatment records 
pertaining to the Veteran's skin condition since 1983.  


This request produced additional treatment records which have 
been associated with the claims file for consideration.  The 
Veteran also was afforded several VA compensation 
examinations to determine the nature and severity of his 
service-connected chloracne and PTSD, including recent VA 
examinations in June 2008 and March 2009, which substantially 
comply with the Board's prior remand instructions.  See 
Caffrey v. West, 6 Vet. App. 377 (1994).  See also Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  Accordingly, the Board finds that no 
further notification or assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Increased Rating for Chloracne

On July 11, 2002, the RO received the Veteran's claim for 
service connection for chloracne.  The RO granted the claim 
and has since assigned staged ratings for this skin 
condition, an initial 10 percent rating from the date of 
claim on July 11, 2002, and a higher 30 percent rating as of 
March 20, 2009, the date on which a VA examination showed his 
chloracne scars met requirements for this higher rating under 
revised rating criteria that went into effect on October 23, 
2008.  Thus, the Board must determine whether his chloracne 
warrants an initial rating higher than 10 percent prior to 
March 20, 2009, and a rating higher than 30 percent since 
that date. 

Since, as mentioned, this claim arose from the Veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for the 
entire body of evidence.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (extending this practice even to cases involving 
established ratings) and 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).



Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

At the time the Veteran filed his claim on July 11, 2002, 
there was no specific diagnostic code addressing chloracne.  
Therefore, chloracne was rated by analogy to eczema under DC 
7806.  38 C.F.R. § 4.20.  This code provision provided a 
30 percent rating for eczema (or in this case chloracne) with 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement.  The highest rating of 50 percent was 
assigned for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that was 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (prior 
to August 30, 2002).

Since the Veteran's chloracne also involves scars, several 
code provisions pertaining to scars require some discussion.  
Under DC 7800, for disfiguring scar of the head, face, or 
neck, a 30 percent rating is assigned for a severe scar, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, and auricles.  See 38 C.F.R. § 4.118, DC 
7800.  As will be discussed below, however, except for one 
clinical record, the evidence overwhelmingly shows there are 
no chloracne scars on the Veteran's head, face, or neck.  In 
addition, the Board notes that the former DC 7801 does not 
apply to his case because it only pertains to scars from 
burns.  Under DC 7805, scars may be rated based on limitation 
of the affected part.  See 38 C.F.R. § 4.118, DC 7805.  This 
code also does not apply because none of the Veteran's 
chloracne scars has caused limitation of function of any body 
part.  Several other code provisions pertaining to scars do 
not provide for a disability rating higher than 10 percent 
and, therefore, need not be discussed.  
See 38 C.F.R. § 4.118, DCs 7803 and 7804 (prior to August 30, 
2002).

But shortly after filing his claim, VA issued new regulations 
for evaluating skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  These 
regulations were amended again effective October 23, 2008.  
See 67 Fed. Reg. 54708, 54712 (Sept. 23, 2008).  As a result, 
the Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's chloracne is 
warranted.  But the amended rating criteria, if more 
favorable to the claim, can be applied only prospectively for 
periods from and after the effective date of the regulatory 
change.  However, the Veteran receives the benefit of having 
both the old regulation and the new rating criteria 
considered for the period after the change was made.  
See VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Under the amended criteria, effective August 30, 2002, 
chloracne is now specifically addressed in DC 7829, which 
provides a 10 percent rating for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck; and a 30 percent for deep acne affecting 40 percent or 
more of the face and neck.  38 C.F.R. § 4.118, DC 7829.  
Chloracne also may be rated as disfigurement of the head, 
face, or neck under revised DC 7800 or scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  Id.  Since chloracne now has its own diagnostic 
code, there is no need to rate it by analogy under the new 
version of DC 7806, for dermatitis or eczema.  However, the 
new criteria for scars are potentially applicable.

Under the new criteria of DC 7800, effective August 30, 2002, 
a 30 percent rating for scars of the head, face, or neck is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  


And lastly, an 80 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Also effective August 30, 2002, scars other than on the head, 
face, or neck that are deep or that cause limited motion are 
rated under DC 7801.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  Under 
this code provision, a 30 percent rating is assigned if the 
area involved exceeds 72 sq. in. (465 sq. cm.).  A 40 percent 
rating, the highest available under this code, is assigned if 
the area exceeds 144 sq. in. (929 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118, DC 7801.  

The Board notes that DC 7805 remained unchanged after the 
first amendment, effective August 30, 2002, since it still 
provided that scars can also be rated based on limitation of 
the affected part.  The Board also notes that none of the 
other code provisions pertaining to scars (DCs 7802, 7803, 
and 7804) are applicable in this case, because they do not 
provide a disability rating higher than 10 percent.  
38 C.F.R. § 4.118, DCs 7802, 7803, 7804.   

Effective October 23, 2008, DC 7801 was amended slightly in 
that scars must be deep and nonlinear, while the reference to 
limitation of motion has been dropped.  Prior to October 23, 
2008, DC 7804 did not provide a rating higher than 10 percent 
for superficial, painful scars.  Effective October 23, 2008, 
however, DC 7804 provides for higher compensable ratings for 
multiple unstable or painful scars.  In this regard, one or 
two scars that are unstable or painful warrant a 10 percent 
rating; three or four scars that are unstable or painful 
warrant a 20 percent rating; and five or more scars that are 
unstable or painful warrant a maximum 30 percent rating.  In 
addition, other scars (including linear scars) and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804 are rated under DC 7805, under which any 
disabling effect(s) not considered in a rating provided under 
Diagnostic Codes 7800-7804 are evaluated under an appropriate 
diagnostic code.  38 C.F.R. § 4.118, DCs 7801-7805 (effective 
October 23, 2008).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 10 percent prior to March 20, 2009, or a disability 
rating higher than 30 percent since that date for the 
Veteran's service-connected chloracne.  The evidence for 
consideration includes two VA examination reports as well as 
numerous VA treatment records, all of which show that his 
Veteran's chloracne only involves areas predominately below 
his neck, does not involve extensive lesions or marked 
disfigurement, and does not involve deep scars that cause 
limitation of function of any affected part.

The Veteran received VA outpatient treatment for his 
chloracne.  Treatment records dated from 2002 to 2008 
generally note that this condition involved his legs, 
buttocks, and back, but spared his upper extremities and 
face.  Of particular relevance, a physical examination of the 
skin in June 2002 revealed mild sunburn on his face and back 
with no blistering.  There was "extensive distribution" of 
small 1 to 2 cm. round scars on the back, which extended over 
the back of the neck and down to his buttocks.  He also had 
scattered open and closed comedones overlying areas of scar.  
Numerous inflammatory cysts were also observed over his 
flanks and superior buttocks.  There was no evidence of 
excoriations but the skin was mildly lichenified.  Similar 
scars were located on the trunk/abdomen and posterior lower 
extremities, but they were far fewer in number.  According to 
the examining physician, the upper extremities and face "were 
spared."  The physician noted that the vast majority of the 
Veteran's lesions were old, with little evidence of active 
inflammatory/cystic acne.  The examining physician indicated 
the Veteran's chloracne was not symptomatic, and the absence 
of active inflammation would render oral agents like Accutane 
as well as creams ineffective.  Consequently, the plan was to 
avoid tight belts, jeans, and tight clothing.

At a VA compensation examination in September 2002, the 
Veteran described occasional pain and sensitivity to touch as 
the primary symptoms of his chloracne, and denied pruritus, 
bleeding, and other symptoms.  A physical examination 
revealed multiple 1 to 2 cm. round scars, many of which were 
bridging, as well as a few comedones and inflammatory 
lesions.  These lesions were generally painless to the touch.  
There was no ulceration, exfoliation, or crusting, and no 
systemic manifestations.  The diagnosis was of chloracne 
after exposure to herbicides in Vietnam.

The Veteran also submitted various photographs of his 
chloracne, including those enclosed with a November 2002 
letter, those in an envelope postmarked February 2003, and 
those enclosed with a March 2003 letter.  These photographs 
show chloracne under the Veteran's arm, on the side of his 
chest, on his upper and lower back, on his hip and abdomen, 
and on his upper legs.  The photographs of the head and neck 
do not show any obvious acne, scars, or other lesions.

The Veteran continued to receive VA outpatient treatment from 
2002 to 2008 for chloracne on his legs, buttocks, and back, 
with no involvement noted on his neck, face, or head.  
Additionally, none of these records made any reference to 
systemic or nervous manifestations, or any ulceration, 
extensive exfoliation, or extensive crusting.  It was noted 
that his chloracne was treated with Clindamycin, which the 
Veteran indicated had been helping. 



At a VA compensation examination in June 2008, it was noted 
that the vast majority of the time the Veteran's chloracne 
lesions were located on his trunk, armpits, and groin - 
sparing his head and neck.  His treatment included 
Clindamycin solution.  A physical examination revealed red 
nodules measuring 1 to 2 cm. located under his right arm, on 
the right side of his chest, and on his right thigh.  These 
nodules were tender but non-draining.  In addition, systemic 
distribution was located on the bilateral axillae, the lower 
abdomen along the belt line, and the moan, as well as in the 
inguinal folds, and on the buttocks, back, mid chest, and 
thighs, with additional atrophic scars.  Countless open 
comedones were also observed on his back.  The examiner 
commented that none (zero percent) of the Veteran's exposed 
areas (head, face, neck, and hands) was affected, and that 30 
percent of the entire body was affected.  The diagnostic 
assessment was "Eruptions consistent with chloracne 
involving 30% body surface area."  The examiner also noted 
that the disease was currently active and of mild to moderate 
severity.  

Another VA examination was performed on March 20, 2009 to 
assess the severity of his scars associated with his 
chloracne.  A physical examination showed tender, 
erythematous nodules measuring 1 to 2 cm. on the right thigh, 
the right part of the chest, and at the proximal armpit.  
Similar nodules were observed on his lower abdomen along the 
belt line and in the moans and inguinal folds, as well as 
over the buttocks, back, mid chest, and thighs.  These areas 
also had several mildly-depressed, atrophic scars that 
blended in with the color of the skin.  The scars on the 
thighs, abdomen, and mid chest were mildly tender to 
palpation, while the scars in the remaining areas were non-
tender.  However, all scars were described as stable, non-
adherent, non-elevated, with a normal texture.  They were 
also described as superficial, with no inflammation, edema, 
or keloid formation.  The examiner said that none of these 
scars caused limitation of function.  

The diagnostic assessment was "Service-connected chloracne 
involving 30% of the body surface and, as stated in the 
previous exam, 0% of the exposed areas and 0% on the hands, 
face, neck and head."  The examiner also commented that the 
Veteran "has extensive scarring as a result of the chloracne 
that has been long-standing and there is no current treatment 
available to resolve this.  As a result, he has moderate to 
severe functional limitation."  In an April 2009 addendum 
report, the VA examiner indicated that the total area 
affected involving the trunk, chest, back and thighs was 
greater than 144 square inches.  

After carefully considering the evidence of record, the Board 
finds that the Veteran's chloracne does not warrant an 
initial rating higher than 10 percent for the entire period 
prior to March 20, 2009, or a rating higher than 30 percent 
since that date.  

A.  Prior to March 20, 2009

First, the Board finds no basis to assign an initial rating 
higher than 10 percent prior to March 20, 2009, under the old 
criteria concerning eczema.  Under these criteria, the next 
higher rating of 30 percent requires either:  (i) constant 
exudation or constant itching, or (ii) extensive lesions, or 
(iii) marked disfigurement.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) (holding that only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned).  Also, a 50 percent rating requires either (i) 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or (ii) if it the 
condition is exceptionally repugnant.  See 38 C.F.R. § 4.118, 
DC 7806 (prior to August 30, 2002).

Looking at the criteria for a 30 percent rating, the Board 
notes that there is no indication in the record that the 
Veteran's chloracne causes either constant exudation or 
constant itching.  Exudation is defined as the escape of 
fluid.  See Dorland's Illustrated Medical Dictionary 660 
(30th ed. 2003).  In this regard, the June 2002 VA treatment 
record notes that there was no active inflammatory acne at 
that time, and the June 2008 VA examination report notes that 
the acne nodules were not draining, thereby precluding a 
finding of constant exudation.  Also, neither report mentions 
constant itching.  Thus, neither constant exudation nor 
constant itching has been shown for the entire period prior 
to March 20, 2009.  



During this period, moreover, there was no evidence that his 
chloracne produced extensive lesions or marked disfigurement.  
The evidence generally shows that his lesions were 
predominately located on his legs, buttocks, back, and torso, 
with none on his on his face or upper extremities.  The lack 
of lesions on these areas tends t suggest they are not 
extensive and do not cause marked disfigurement.  The various 
photographs also fail to show extensive lesions or marked 
disfigurement concerning this condition.  In sum, there is no 
basis to assign a 30 percent rating under the former criteria 
of DC 7806. 

The Board also finds that his chloracne does not meet the 
criteria for a 50 percent rating under the former criteria of 
DC 7806, since there is no evidence that this condition has 
caused either (i) systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting; or 
(ii) that it is exceptionally repugnant.  Not only is there 
no mention of any of these symptoms, but the September 2002 
VA examination report specifically notes that there was no 
ulceration, exfoliation, or crusting, and no systemic 
manifestations.  Additionally, no medical professional has 
described this condition as exceptionally repugnant, which 
may be due to the fact that none of his exposed areas have 
been affected.  The various photographs reviewed by the Board 
also fail to show that his chloracne was exceptionally 
repugnant during this period.  Thus, there is no basis to 
assign a 50 percent rating under the former criteria of DC 
7806 for the entire period prior to March 20, 2009.  

With respect to his chloracne scars, the Board finds that 
none has caused any limitation of function of an affected 
part.  38 C.F.R. § 4.118, DC 7805.  In applying this code 
provision, the Board notes that service connection has been 
established for combat-related scars of the left hand, left 
forearm, left upper arm, back, and upper chest.  Therefore, 
since these scars are unrelated to the current claim 
involving chloracne, the Board may not consider them when 
rating his current disability involving chloracne scars.  See 
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  That being said, there has been no reference to 
functional loss associated with any of the Veteran's scars.  
In fact, the only reference to this issue is noted in the 
March 2009 VA examination report, wherein the VA examiner 
commented that none of the Veteran's scars has caused 
limitation of function.  Although this opinion was not 
rendered during the applicable period (i.e., prior to March 
20, 2009), it nevertheless provides evidence that there was 
no functional loss due to scars prior to this date.  Thus, DC 
7803 does not warrant a higher rating prior to March 20, 
2009.

The Board also finds that, except for one clinical record, 
the overwhelming evidence indicates that there are no 
chloracne scars on the Veteran's head, face, or neck, thereby 
rendering DC 7800 inapplicable.  The only reference to these 
areas is the June 2002 VA treatment report which notes that 
small round scars extended from the back of the Veteran's 
neck down to his buttocks.  Surprisingly, however, 
subsequently dated medical records indicate that there was no 
involvement, either by way of acne lesions or residuals 
scarring, on the Veteran's head, face, or neck.  Of 
particular relevance, the March 2009 VA examination report 
specifically notes that there were no scars on the Veteran's 
neck.  The Board places greater probative value on this 
examination report, since it specifically addressed the 
Veteran's scars, than the June 2002 report which noted scars 
from on his neck.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  But 
even assuming for the sake of argument that chloracne scars 
were present on his neck at one time, since there has been no 
reference to either a marked and unsightly deformity of the 
eyelids, lips, or auricles, there is no basis to consider the 
higher 30 percent rating under DC 7800.  38 C.F.R. § 4.118, 
DC 7800.  

The new criteria also provide no basis for the assignment of 
an initial rating higher than 10 percent prior to March 20, 
2009.  As noted, DC 7829 provides a higher 30 percent rating 
for deep acne affecting 40 percent or more of the face and 
neck.  38 C.F.R. § 4.118, DC 7829.  Most of the clinical 
evidence, however, indicates that the Veteran's acne does not 
involve his head, face, or neck, thereby precluding a 
30 percent rating under DC 7829.  Although the June 2002 VA 
treatment report notes that small round scars extended from 
the neck down to the buttocks, all subsequently dated medical 
records show no involvement either on or above the neck.  But 
even assuming for the sake of argument that chloracne was 
present on his neck at one time, it would not appear to 
affect 40 percent or more of his face and neck, as required 
for the higher 30 percent rating under DC 7829.  So a rating 
higher than 10 percent is also not warranted under DC 7829.

For these reasons, the Board finds no basis to assign a 
disability rating higher than 10 percent under the new 
version of DC 7800, for scars of the head, face, or neck.  
Even assuming for the sake of argument that scars were 
present on the Veteran's neck in June 2002, this report makes 
no reference to visible or palpable tissue loss; gross 
distortion or asymmetry of one feature or paired set of 
features; or at least two of the characteristics of 
disfigurement.  Thus, a disability rating higher than 10 
percent is not warranted under the new version of DC 7800. 

The Board also finds that DC 7801, for scars other than on 
the head, face, or neck, is not for application in this case.  
Although this code provision pertains to scars other than the 
head, face, and neck, both amended criteria in 2002 and 2008 
require that the scars be deep.  As already discussed, 
however, all of the Veteran's chloracne scars have been 
described as either mildly depressed or superficial, meaning 
that they are not deep.  This finding alone renders both new 
versions of DC 7801 inapplicable.  

The Board also notes that the revised criteria of DC 7804, 
effective October 23, 2008, provides no basis for a rating 
higher than 10 percent prior to March 20, 2009.  In other 
words, between the effective date of this regulation on 
October 23, 2008, and the effective date of the higher 30 
percent rating on March 20, 2009, there is no evidence that 
the Veteran had more than three chloracne scars which were 
unstable or painful.  Indeed, there are no medical records 
dated during this brief period pertaining to his chloracne 
scars.  But even looking at the medical evidence dated prior 
to October 23, 2008, there is no indication that any of his 
chloracne scars were unstable or painful.  Although the June 
2008 VA examination report notes that his nodules were 
tender, there is no reference in this report that the scars 
were also tender.  Thus, a disability rating higher than 10 
percent is not warranted under the most recent amendments to 
DC 7804 for the brief period from October 23, 2008, until 
March 20, 2009.

For these reasons and bases, the Board finds that there is no 
basis to assign an initial rating higher than 10 percent for 
the Veteran's chloracne for the entire period prior to March 
20, 2009.  A higher rating is not warranted since this 
condition has not caused extensive lesions, marked 
disfigurement, or constant exudation and constant itching; 
has not involved his head, face, or neck; has not cause 
limitation of function/motion of any affected part; and has 
not resulted in deep scars.

B.  Since March 20, 2009

On March 20, 2009, a VA examination indicated that some of 
the scars on the Veteran's thighs, abdomen, and chest were 
mildly tender.  It is unclear from this report, however, the 
number of tender scars involved.  This is significant because 
under DC 7804, effective 23, 2008, a 20 percent rating is 
assigned for three to four painful scars, and a 30 percent 
rating is assigned for five or more painful scars.  
The RO, however, resolved all reasonable doubt in the 
Veteran's favor and assumed that he had five or more painful 
scars.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The RO 
therefore assigned the highest 30 percent rating for the 
Veteran's chloracne scars under the revised criteria of DC 
7804, effective March 20, 2009.  See Fenderson, supra. 

The Board must therefore determine whether the Veteran's 
chloracne warrants a disability rating higher than 30 percent 
under any other applicable code provisions since March 20, 
2009.  The only relevant evidence during this period is the 
March 2009 VA examination report.  However, this examination 
report does not indicate that his chloracne is exceptionally 
repugnant or that it causes systemic or nervous 
manifestations (DC 7806 effective prior to August 30, 2002); 
that it involves deep scars (DC 7801 effective since August 
30, 2002); or that there are scars on his head, face, or neck 
(DC 7800 both prior to and since August 30, 2002).  In short, 
there is no basis to assign a disability rating higher than 
30 percent since March 20, 2009.



For these reasons and bases, the Board finds no basis to 
assign a disability rating higher than 10 percent prior to 
March 20, 2009, or a disability rating higher than 30 percent 
since that date for the Veteran's service-connected 
chloracne.  And as the preponderance of the evidence is 
against his claim for higher staged ratings, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.

III.  Increased Ratings for PTSD

The record shows the Veteran was diagnosed with PTSD based on 
his many traumatic experiences ("stressor") while serving 
in Vietnam as a medical corpsman, including injuries he 
sustained in combat.  On January 22, 2001, he filed a claim 
for service connection for PTSD.  In a May 2002 rating 
decision, the RO granted his claim and assigned an initial 30 
percent rating, retroactively effective from the date it had 
received his claim on January 22, 2001.  He appealed that 
decision by requesting a higher initial rating.

During the course of his appeal, the RO issued another 
decision in June 2009 increasing the rating for his PTSD to 
50 percent.  However, rather than granting the higher 50 
percent rating back to the date of claim on January 22, 2001, 
the RO assigned an effective date of September 18, 2002, 
since this was the date on which his PTSD reportedly first 
met the criteria for the higher 50 percent rating.  
See Fenderson, supra.  Therefore, the Board must determine 
whether his PTSD met the requirements for a disability rating 
higher than 30 percent prior to September 18, 2002, as well 
as a disability rating higher than 50 percent since.



Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9411.

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

An even higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 



A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports a 50 percent rating for the 
Veteran's PTSD since the initial grant of service connection 
on January 22, 2001, so even prior to September 18, 2002, 
but that there is no basis to assign a disability rating 
higher than 50 percent either prior to or since September 18, 
2002.  The evidence for consideration includes two VA 
psychiatric examination reports, as well as numerous VA 
outpatient treatment records.  Overall, these clinical 
records show that his PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as depression or 
dysthymia, sleep impairment, and some social isolation.  

The Veteran has received ongoing treatment by VA for alcohol 
dependence, during which time PTSD and depression were also 
noted.  He completed a substance abuse dependence program 
(SADP) in June 2000, but went through a second SADP in 
September 2001 after relapsing.  These treatment records note 
that he had been gainfully employed at the United States 
Postal Service (USPS) since 1974, and that he enjoyed a 
stable family life with his wife and three children.  Records 
also reflect that no significant findings were shown on 
several mental status examinations.  For example, he 
consistently denied suicidal and homicidal ideation as well 
as auditory and visual hallucinations.  In May 2000, his 
memory, attention, and concentration were within normal 
limits and did not decline after that.  Similarly, his 
judgment and insight were good.  It was also noted that his 
speech was fluent and goal directed, although a July 2000 
report indicated: "Inability/ineffective coping:  splits off 
affect."  In May and November 2000, he denied depression but 
described periods of depression during group therapy 
sessions, especially during anniversaries of events he 
experienced in combat.  In June 2000, his mental status was 
said to be "fully normal." 

In August 2001, the Veteran resumed drinking and subsequently 
entered another SADP.  He indicated that he intended to 
return to work upon completion of the program and that his 
mood had improved due to his renewed abstinence from alcohol.  
A Global Assessment of Functioning (GAF) score of 45 was 
assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV) at 32).  Thereafter, in February 2002, the 
Veteran reported that his depression had improved with 
medication and that he enjoyed being with his family, 
particularly when his children would visit from college.   

The Veteran was afforded a VA compensation examination in May 
2002 to assess the severity of his PTSD.  During the 
interview, the Veteran reported irritability, hypervigilance, 
difficulty concentrating, daily intrusive thoughts and 
recollections of Vietnam, frequent nightmares causing sleep 
disturbance, social isolation and avoiding crowds, and 
feeling detached and estranged from others.  The examiner 
also commented that the Veteran's social life was restricted 
and his occupational life somewhat affected due to these 
symptoms. 

A mental status examination, however, revealed no significant 
findings.  It was noted that the Veteran was neatly groomed 
and dressed, that his eye contact was good, and that his 
motor behavior was appropriate.  The Veteran described his 
mood as moderately depressed, although the examiner noted 
that his affect had a "full range."  His speech and thought 
processes were normal.  He also appeared coherent and logical 
in that he understood abstract concepts, although he was 
slightly concrete in his understanding of a common saying.  
His thought content had no bizarre or unusual ideas.  He was 
also oriented to person, place, and time.  His attention and 
concentration were somewhat disrupted, but he was able to 
repeat numbers forwards and backwards accurately.  His 
immediate and recent memory were average, his judgment and 
insight were fair, and he denied both suicidal and homicidal 
ideation.  His ability to handle his own benefits was good.

The examiner diagnosed the Veteran with alcohol dependence, 
in partial remission, and mild to moderate PTSD.  She also 
assigned a GAF score of 55-60.  The examiner also attributed 
the Veteran's alcohol abuse to his service-connected PTSD, 
stating that he had used alcohol to help him modify his PTSD 
symptoms.  The examiner noted that the severity of the 
Veteran's PTSD was unclear from his treatment notes and 
added, "His vocational functioning is intact in that he works 
full time and is not in a great deal of conflict at his 
work."

In a June 2002 letter, the Veteran's wife described an 
incident in which she initiated divorce proceedings in 1994 
after he had disappeared for a week to visit his former 
Sergeant.  She also reported an incident in which the Veteran 
reacted angrily to someone who referred to the wives, 
mothers, and children of the American soldiers who died in 
Vietnam, responding that the same was true for the 
Vietnamese, and that he was the one who had made some wives 
become widows and made some children fatherless.  She also 
noted that his sheets are damp from sweat at least once a 
week, that he had thrashing fits while sleeping, and that he 
sleeps with a hunting knife by the bed, which he used to keep 
under his pillow before his wife convinced him to move it.  
She then concluded that, prior to serving in Vietnam, the 
Veteran was vivacious, ambitious, loving, caring, and full of 
life and dreams, but had become "deflated" and could not 
get his zest for life back after he returned home. 

The Veteran continued to receive ongoing individual and group 
therapy for his alcohol dependence, although these treatment 
records also list diagnoses of depression and PTSD.  Records 
dated from 2002 to 2008 show that the Veteran's functional 
status remained relatively stable, as he continued to work 
for the USPS and remained married to his wife.  Many of these 
records also note that the Veteran spoke clearly and was 
attentive and acted appropriately in group discussions.  
His clinicians assigned GAF score ranging generally from 50 
to 60.  When evaluated in May 2002, he denied depression and 
suicidal ideation.  However, on September 18, 2002 - the 
effective date of the higher 50 percent rating - it was noted 
that his depression had worsened, although he continued to 
deny suicidal ideation.  A GAF score of 50 was assigned.  The 
Veteran's condition remained relatively stable over the 
years, however.  In fact, records dated in 2007 note an 
observable improvement in his mental status.  

In June 2008, the Veteran was afforded another VA 
compensation examination to reassess the severity of his PTSD 
and its relationship to his other psychiatric diagnoses 
involving alcohol dependence and depression.  The examiner 
noted that the Veteran's most prominent symptoms stem from 
his continuous daily drinking.  The Veteran admitted that his 
drinking creates ongoing tension and conflict with others in 
his life, particularly his wife.  But he also said that his 
drinking helps him sleep and "forget."  The next most 
prominent symptoms stem from his depression.  For example, 
the Veteran expressed a mildly cynical and despairing 
attitude throughout the interview, as when, for example, he 
talked about his recent birthday without any joy or pleasure 
but rather as just an event to mark his getting older.  
He described a mild to moderate anhedonia in his life, 
reflected by the fact that he would often refuse to go out to 
dinner or see a movie with his wife.  Instead, he would spend 
much of his time at home watching television.  And finally, 
his least prominent symptoms pertained to his PTSD.  These 
symptoms include nightmares and sleeplessness, hypervigilance 
(frequently going outside and scanning the perimeter of his 
yard at night), irritability (particularly towards the 
government's handling of the Vietnam War), social isolation 
(finding comfort in solitary activities such as taking a 
drive in the country alone), and intrusive memories about his 
Vietnam experience.  

With respect to his functional status, the Veteran reported 
that he was still working full time at the USPS but expressed 
no enthusiasm, ambition, or interest in his work.  He 
acknowledged that the work, while not gratifying, was not 
terribly stressful largely because he works alone.  The 
Veteran stated that his marriage was mildly conflicted, 
largely due to ongoing tension from his drinking, which he 
had no intention of stopping.  He expressed considerable 
ambivalence towards his wife, stating "Women, you can't live 
with them, and you can't live with them."  However, he 
reported a reasonably good relationship with his three adult 
children as well as his two siblings.  He also indicated that 
he kept in touch with his Army buddies on a regular basis, 
with whom he socializes on occasion.  When not at work he 
spends his time watching television or doing yard work.  
Although he reported declining his wife's invitations to go 
out, he reported that he enjoys going with her to local 
casinos about three to four times a month.

A mental status examination revealed that the Veteran was as 
alert, oriented, and well groomed.  Although he was 
cooperative, he provided vague, terse responses, which the 
examiner said reflect a lack of effort and a general lethargy 
in his lifestyle.  His mood was assessed as mildly dysthymic.  
He denied suicidal and homicidal ideation.  There was no 
evidence of any psychosis, no cognitive impairments, and no 
behavioral or impulse control other than his ongoing 
alcoholism.  Based on these findings, the examiner diagnosed 
the Veteran with alcohol dependence, dysthymia, and mild 
PTSD.  The examiner explained that these three diagnoses are 
comorbid conditions, meaning they cannot be clinically or 
scientifically sorted out. 

The examiner assigned a GAF score of 58.  The examiner 
explained that this GAF score is consistent with prior scores 
between 55 to 60, but is in contrast to the VA clinician's 
score of 49.  The examiner then explained that the GAF score 
of 58, reflecting moderate impairment, seems accurate in 
light of his social and occupational functioning.  The 
examiner indicated that a GAF rating is based on three 
spheres of functioning, namely psychological, social, and 
vocational.  He then explained that the Veteran's work 
performance by itself would probably be graded somewhat 
higher than 58 based on a steady and reliable work 
performance since 1974, since there was no evidence that his 
work performance was adversely affected in any significant 
way.  In contrast, the Veteran's psychological and social 
functioning was somewhat impaired, such as creating 
significant marital tension, which was largely due to his 
steady and significant alcohol dependence.  Other aspects of 
his social functioning, however, were clearly less impaired 
in terms of his relationships with his children, siblings, 
and Army buddies.  

VA treatment records dated after this examination show that 
the Veteran was able to stop drinking again with the help of 
Antabuse and weekly therapy, as reflected by the diagnosis of 
alcohol dependence in sustained full remission.  Therapy 
notes dated throughout 2008 and 2009 reflect that his 
treatment plan focused on relapse prevention.  While several 
records list a GAF score of 48, the Veteran was consistently 
alert, attentive, appropriate, and spoke clearly during group 
discussions.  He was also active with both work and family 
activities, thereby suggesting that his functional status had 
not changed significantly.  

After carefully considering the evidence of record, the Board 
finds that the Veteran's PTSD meets the criteria for a 50 
percent rating for the period prior to September 18, 2002, 
but that there is no basis to assign a rating higher than 
50 percent at any time since the initial grant of service 
connection - meaning prior to and since September 18, 2002.  
Since the initial grant of service connection, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as a depressed mood, sleep impairment, and some 
social isolation.

As an initial matter, the Board notes that most of the 
Veteran's psychiatric symptoms appear to be attributable to 
his alcohol dependence and depression.  However, the VA 
examiner in May 2002 attributed the Veteran's alcohol abuse 
to his service-connected PTSD, stating that he had used 
alcohol to help him modify his PTSD symptoms.  In June 2008, 
another VA examiner explained that the Veteran's alcohol 
abuse, depression, and PTSD are comorbid conditions, meaning 
they cannot be clinically or scientifically sorted out.  In 
light of these opinions, the Board will attribute all signs 
and symptoms to his service-connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.)

In doing so, the Board finds that the evidence prior to 
September 18, 2002, shows that his PTSD meets the criteria 
for an initial 50 percent rating.  During this period, the 
record shows that his PTSD (which includes his alcohol 
dependence and depression) has resulted in occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as depression and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board acknowledges that no significant 
findings were shown on mental status examinations, that he 
remained gainfully employed, and was married during this 
entire period.  Nevertheless, he consistently reported 
depression during VA treatment as well as at his VA 
examination in May 2002.  The June 2002 letter from his wife 
also describes his difficulty in maintaining an effective 
marital relationship.  These findings are consistent with a 
50 percent rating under the rating criteria for mental 
disorders.

The Board also notes that the GAF scores assigned prior to 
September 18, 2002, indicate that a 50 percent rating is 
warranted for his PTSD.  These scores vary widely from 45 to 
60.  A GAF score of 45 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1994).  A GAF score of 51-60 represents "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In light of the Veteran's ability to maintain gainful 
employment with the USPS since 1974, his continuous marriage 
of many years, and the fact that no significant findings were 
shown on mental status examinations, it appears that the GAF 
scores below 51 do not accurately reflect the Veteran's level 
of functional impairment.  Instead, the GAF score of 55-60, 
reflecting moderate symptoms, appears more accurate.  But 
even accepting the accuracy of the higher GAF scores, they 
still suggest a level of impairment that is consistent with a 
50 percent rating for PTSD.

The Board also is aware that the Veteran does not have all of 
the symptoms listed in the criteria for a 50 percent rating - 
namely circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of both short and 
long-term memory; impaired judgment; and impaired abstract 
thinking.  See 38 C.F.R. § 4.130.  The Veteran, however, is 
not required to prove the presence of all, most, or even some 
of the enumerated symptoms recited under the rating criteria.  
The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Thus, the fact that the Veteran 
does not have all of the symptoms listed in the criteria for 
a 50 percent rating does not prelude the assignment of this 
higher rating.  

In short, the overall findings demonstrate that the Veteran's 
PTSD meets the criteria for a 50 percent rating prior to 
September 18, 2002.  Thus, his PTSD is now rated at the 50 
percent level since the initial grant of service connection 
on January 22, 2001.  The Board must now determine whether he 
is entitled to a disability rating higher than 50 percent 
both prior to and since September 18, 2002.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a rating higher than 
50 percent for the entire period since the initial grant of 
service connection.  The Board emphasizes that none of the 
clinical records makes any reference to the symptoms listed 
in the criteria for a 70 percent rating.   Although the Board 
acknowledges that the absence of such symptoms is not 
dispositive, Mauerhan, supra, it nevertheless provides 
evidence against the assignment of a 70 percent rating.  In 
particular, there is no evidence of any suicidal ideation; 
obsessional rituals; impaired impulse control; spacial 
disorientation; neglect of personal hygiene; difficulty in 
adapting to stressful circumstances; impaired speech; or 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively; or an 
inability to establish and maintain effective relationships.

The clinical evidence of record, particularly the two VA 
examination reports, shows no significant findings on mental 
status examinations.  Indeed, the only finding was mild 
dysthymia or depression.  Moreover, both VA examiners 
characterized the Veteran's PTSD as only mild and noted that 
the Veteran had maintained consistent employment for many 
years, thereby indicating very little impairment with respect 
to his ability to work.  Although the VA examiner in June 
2008 indicated that the Veteran's psychological and social 
functioning were somewhat impaired, particularly with his 
wife due to his excessive drinking, he was nevertheless still 
married and continued to maintain effective relationships 
with his three children, siblings, and Army buddies.  In 
other words, in light of his long-term marriage and other 
family relationships, his social contacts with former Army 
buddies, and his job at the USPS, the Veteran does not appear 
to be unable to establish and maintain effective 
relationships as a result of his PTSD, but, rather, has 
difficulty in doing so, which would support the 50 percent 
rating, but not the higher 70 percent rating.

The Board has considered his wife's June 2002 letter in which 
she indicated that she had initiated divorce proceedings in 
1994 after the Veteran disappeared for a week.  Again, this 
reflects the Veteran's difficulty in his marriage and not an 
inability to maintain an effective relationship with his 
wife.  In any event, since this incident occurred seven years 
prior to the date of claim, it has no relevance to this 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(holding that the relevant temporal focus is limited to just 
one year prior to receipt of the claim.) 

And as already mentioned, the Veteran has been assigned a GAF 
scores in the 40s, reflecting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  However, there is no 
evidence that the Veteran displays any such behavior.  In 
other words, this score does not accurately reflect the 
Veteran's level of disability in light of the fact that he 
has maintained gainful employment since 1974, has 
consistently maintained relationships with both friends and 
family, and has had no significant findings on mental status 
examinations since the initial grant of service connection.  
These scores, therefore, are of limited probative value.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board must 
looks at factors such as the individual knowledge and skill 
in analyzing the medical data.)  

Instead, the Board places greater probative value on the GAF 
score of 58 assigned by the VA examiner in June 2008, since 
the examiner fully explained how this score was assigned in 
light of the Veteran's consistent employment and only limited 
social and psychological impairment.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).  This score also reflects the Veteran's 
functional status for the entire period since the initial 
grant of service connection.  

For these reasons and bases, the Board finds that the 
evidence supports an initial 50 percent rating for the 
Veteran's PTSD for the period prior to September 18, 2002.  
However, the preponderance of the evidence is against a 
disability rating higher than 50 percent at any time since 
the initial grant of service connection.  Therefore, the 
appeal is granted to this extent only. 

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and 
limitation in social and occupational functioning concerning 
his chloracne and PTSD are reasonably contemplated by the 
rating schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question of whether any 
struggles at work, for lack of a better word, represent 
marked interference with employment.  But even assuming for 
the sake of argument that the second prong of Thun applies, 
there is still no evidence that either disability on appeal 
has caused marked interference with employment - meaning 
above and beyond that contemplated by his assigned ratings.  
Marked interference with employment is negated by the fact 
that he has been employed with the USPS since 1974, so for 
many years (indeed decades), and that a VA examiner indicated 
the Veteran appeared occupationally intact. 

The Board realizes the Veteran occasionally misses work so 
that he may participate in his ongoing therapy for PTSD.  But 
since 1974 he has consistently worked on a full-time basis 
and has not provided any evidence that his treatment has 
markedly interfered with his job at the USPS, such as having 
to take leave without pay or being demoted to a lower pay 
grade.  Moreover, according to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of time working from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  This is 
to say, the Board is not disputing the Veteran's PTSD causes 
impairment in his occupational functioning, which may require 
him to take more time off from work.  But this, alone, is not 
tantamount to concluding there is marked interference with 
his employment, again, meaning above and beyond that 
contemplated by the 50 percent rating now assigned for his 
PTSD since the effective date of the grant of service 
connection.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the Court reiterated that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 10 percent for 
the chloracne prior to March 20, 2009, and a rating higher 
than 30 percent since is denied.

But an initial 50 percent rating (up from 30 percent) is 
granted for the PTSD retroactively effective from January 22, 
2001, so prior to September 18, 2002, subject to the laws and 
regulations governing the payment of VA compensation.

However, a rating higher than 50 percent for the PTSD is 
denied, both prior to and since September 18, 2002.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


